Citation Nr: 0005100	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  95-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative scars, tenosynovitis of the 
left wrist, postoperative thumb release for DeQuervain's 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected postoperative scars, tenosynovitis of the 
right wrist, postoperative thumb release for DeQuervain's 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an extraschedular rating for service-
connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from June 1973 to May 1976 and 
from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to a 
compensable disability rating for service-connected 
postoperative scars, tenosynovitis of the wrists, and 
assigned an increased disability rating of 10 percent for 
service-connected tinnitus.  The RO assigned 10 percent 
ratings for each of the veteran's service-connected wrist 
disabilities in December 1997.

In November 1996, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 1999).  

The veteran has also claimed entitlement to special monthly 
compensation under 38 C.F.R. § 4.63.  This claim has not yet 
been adjudicated, and is referred to the RO for appropriate 
action.



REMAND

The case was previously before the Board in January 1997.  
Unfortunately, it is again necessary to remand the current 
claims.  Additional evidence obtained on remand indicates 
that the veteran has applied for Social Security 
Administration (SSA) disability benefits.  He has also been 
treated in the neurology clinic at the VA Medical Center 
(VAMC) in New Orleans, Louisiana.  Therefore, the RO should 
make arrangements to obtain these records on remand, as the 
duty to assist involves obtaining relevant medical reports 
where indicated by the facts and circumstances of the 
individual case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  Such 
duty extends to obtaining records from other Government 
agencies such as the SSA.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

An additional VA examination to identify the residuals of the 
veteran's service-connected postoperative scars, 
tenosynovitis of the right and left wrists, postoperative 
thumb release for DeQuervain's disease, would also be 
beneficial in light of the fact that he appears to have 
required additional treatment due to the severity of his 
conditions and has applied for SSA benefits.  For example, 
the veteran maintains that he has arthritis as a residual of 
his service-connected wrist disabilities.  X-rays of the 
wrists in February 1999 reportedly showed that he had what 
appeared to be mild osteoarthritis in the base of both 
thumbs, mild osteoarthritis in both wrists, and mild 
arthritis in the area of the proximal interphalangeal and 
dorsal interphalangeal joints.  Additional development is 
warranted in this regard.

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for his service-connected tinnitus and 
wrist disabilities since 1996 and obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
the Baton Rouge, New Orleans, and Biloxi 
VAMCs. 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  After obtaining as many of the above 
records as possible, the RO should 
afford the veteran an appropriate VA 
examination of the wrists/hand.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including x-rays if 
indicated, should be conducted and the 
examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, 
the examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
wrist/hand disorder(s).  The examiner 
should identify all residuals 
attributable to the service-connected 
postoperative scars, tenosynovitis of 
the right and left wrists, postoperative 
thumb release for DeQuervain's disease, 
to include any scars, neurological, and 
orthopedic residuals.  With particular 
attention to all x-ray reports, the 
examiner is asked to specifically 
provide an opinion as to if the veteran 
has arthritis associated with his 
service-connected wrist/hand 
disabilities.

The examiner should note the range of 
motion for the wrists and hands/fingers 
and should state what is considered 
normal range of motion.  Whether there 
is any pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner(s) is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the wrists and hands/fingers are 
used repeatedly.  All limitation of 
function must be identified.   If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

Is there any ankylosis of the thumbs (or 
any other fingers), and if so, is it 
favorable or unfavorable?

The examiner should also describe in 
detail the veteran's postoperative scars, 
to include the length and width.  The 
examiner should note whether there is any 
tenderness or pain on objective 
demonstration and any ulceration and 
whether or not the scar(s) are poorly 
nourished or superficial or impose any 
limitation on function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 
7805 (1999).

The examiner should state whether there 
are any neurological residuals associated 
with the veteran's service-connected 
disabilities and identify any nerves 
involved.  If so, the examiner should 
also specifically discuss the extent, if 
any, of paralysis of the nerves involved.  
38 C.F.R. § 4.124a (1999).

The examiner should distinguish between 
symptomatology resulting from the 
veteran's service-connected postoperative 
scars, tenosynovitis of the right and left 
wrists, postoperative thumb release for 
DeQuervain's disease, and any other 
nonservice-connected disorders shown by 
the medical evidence, i.e., cervical 
spondylosis.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
conditions in issue, such testing or 
examination is to be accomplished.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  The veteran is hereby informed that 
he is free to submit additional evidence 
or argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

6.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule, if applicable.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

Then, if the decision with respect to the claim remains 
adverse to the veteran, he and his representative, if any, 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration.  The veteran need 
take no action until he is so informed.  The purposes of this 
REMAND are to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


